       Case 3:19-cv-01631-CLS Document 70 Filed 03/23/21 Page 1 of 37                   FILED
                                                                               2021 Mar-23 AM 11:21
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF ALABAMA
                       NORTHWESTERN DIVISION

JEREMY MINOR,           )
                        )
      Plaintiff,        )
                        )
vs.                     )                   Civil Action No. 3:19-CV-01631-CLS
                        )
CENTRAL FOREST PRODUCTS,)
INC., and TRAVIS BROWN, )
                        )
      Defendants.       )

                         MEMORANDUM OPINION

      Plaintiff, Jeremy Minor, formerly worked as a mechanic and general handyman

for defendant Central Forest Products, Inc., and its sole owner, defendant Travis

Brown. Plaintiff alleges that he often worked more than forty hours a week, but was

never paid overtime wages. Generally, an employee’s maximum hours of work and

his entitlement to overtime wages are regulated by the Wage and Hour Division of

the United States Department of Labor through the Fair Labor Standards Act of 1938.

For certain types of employees, however, maximum hours of work are regulated by

the Secretary of the United States Department of Transportation under the Motor

Carrier Act of 1935. Those employees are not entitled to overtime wages under the

FLSA. Compare 29 U.S.C. § 213(b)(1) with 49 U.S.C. § 31502. The determinative

issue in this case, therefore, is whether plaintiff’s maximum work hours were
           Case 3:19-cv-01631-CLS Document 70 Filed 03/23/21 Page 2 of 37




regulated by the Department of Labor, or by the Department of Transportation. That

issue is before the court on the parties’ cross-motions for summary judgment.1

                                  I. RELEVANT FACTS

       Defendants Central Forest Products, Inc., and its sole owner, Travis Brown,

were engaged in logging operations: that is, they were in the business of cutting,

processing, and transporting for compensation trees from Tennessee forests owned

by third parties. After defendants’ employees felled the trees, they were topped at the

stump, “delimbed,” and cut into uniform lengths that would fit “wood trailers.”2 The

cut logs were then loaded into wood trailers with a “knuckleboom.”3 The loaded

trailers were initially attached to large, heavy vehicles known as “pullout trucks,”

which were used to pull the loaded wood trailers over unpaved logging roads to



       1
         See doc. no. 41 (Defendants’ Motion for Summary Judgment); doc. no. 42 (Defendants’
Brief in Support of Motion for Summary Judgment); doc. no. 43 (Defendants’ Evidentiary
Submission in Support of Summary Judgment). See also doc. no. 44 (Plaintiff’s Motion for
Summary Judgment); doc. no. 45 (Plaintiff’s Brief in Support of Motion for Summary Judgment);
doc. no. 46 (Plaintiff’s Evidentiary Submission in Support of Summary Judgment).
        Defendants also have asserted a counterclaim for breach of contract, alleging that plaintiff
violated an agreement to pay defendants part of the rate he charged third parties for work he
performed in defendants’ shop, using defendants’ tools. See doc. no. 6 (Answer and Counterclaim),
at 5-6. That counterclaim is not at issue in the cross-motions for summary judgment discussed in
this opinion.
       2
        See doc. no. 53-1 (Plaintiff’s Exhibit 1 - Travis Brown Deposition), at 122, 128. The trees
were not debarked or cut into lumber before loading.
       3
         See doc. no. 43 (Defendants’ Exhibit A - Travis Brown Affidavit), ¶¶ 4-5. The cut timbers
were loaded carefully, so that the wood trailers were not off-balance, the logs did not protrude too
far from the rear of the wood trailers, and did not fall off while on public highways. Id. ¶ 6.

                                                 2
           Case 3:19-cv-01631-CLS Document 70 Filed 03/23/21 Page 3 of 37




staging areas near a public highway.4 There, the trailers were disconnected from the

pullout trucks and hitched to different, large diesel-powered “road trucks” which were

used to pull the loaded wood trailers over public highways to sawmills in Alabama,

Mississippi, or Tennessee, at which the logs were cut into boards, or ground into pulp

for paper.5

       Notably, the defendants did not own any of the trees harvested by its

employees. Instead, defendants were compensated by third-party owners of the

forests for felling the trees, topping and removing the limbs of each at the stump,

cutting them to uniform lengths, loading the logs onto wood trailers, and hauling the

harvest to sawmills.6 Even though defendants owned none of the harvested timbers,

they owned all of the equipment, trucks, and trailers used to cut, trim, load, and

transport the timber from forests to mills.7 The third-party owners of the harvested

timbers designated the sawmills to which the harvest was to be transported.8 Some

       4
           Id. ¶¶ 7-8.
       5
           Id. ¶¶ 9-12.
       6
           Id. ¶ 13.
       7
          The exact number of trucks and trailers owned by defendants is disputed. Defendants
contend that, during the relevant time period, the company owned five or six road trucks, three or
four pullout trucks, and eighteen wood trailers. See id. ¶ 18. Plaintiff points to insurance documents
from that same timeframe to assert that defendants never owned more than fifteen wood trailers and
five total trucks, including both road and pullout trucks. See doc. no. 53-2 (Plaintiff’s Exhibit 2);
doc. no. 53-3 (Plaintiff’s Exhibit 3); doc. no. 53-4 (Plaintiff’s Exhibit 4); see also doc. no. 53-1
(Plaintiff’s Exhibit 1 - Travis Brown Deposition), at 33.
       8
          See doc. no. 43 (Defendants’ Exhibit A - Travis Brown Affidavit), ¶ 11. See also id. ¶ 3
(stating trees are owned by Threshold; but see doc. no. 53-1 (Plaintiff’s Exhibit 1 - Travis Brown

                                                  3
               Case 3:19-cv-01631-CLS Document 70 Filed 03/23/21 Page 4 of 37




of the cuttings were transported from the Tennessee forests in which the trees were

felled to mills in Alabama or Mississippi; some cuttings were hauled from a

Tennessee forest to a mill in that same state, but only after driving over public

highways passing through a portion of northern Alabama; and, some cuttings were

transported from Tennessee forests to Tennessee mills, without ever leaving that

state.9

A.        Plaintiff’s Work for Defendants

          Plaintiff, Jeremy Minor, worked for defendants for slightly more than three

years, from the end of March 2016 until May 14, 2019.10 During the initial thirteen

months of that period, he was paid as an independent contractor.11 Around April 27,

2017, however, he asked defendant Travis Brown to begin deducting income taxes

and insurance premiums from his pay check. In order to accommodate those requests,

plaintiff was reclassified as an “employee” of defendants.12

          From September 2016 until July 7, 2018, plaintiff was compensated at the rate

Deposition), at 14 (stating trees are owned by TRG Timberland).
          9
              See doc. no. 43 (Defendants’ Exhibit A - Travis Brown Affidavit), ¶ 11.
          10
          See doc. no. 46-1 (Plaintiff’s Exhibit A - Jeremy Minor Deposition), at 11 (“Q. And the
last period of time that you worked for Central Forest Products ended on May 14th of 2019, right?
A. Yes, sir.”); id. at 17 (“Q. Okay. So you would have started work sometime in the last week of
March of 2016; right? . . . A. Yes, sir.”); see also doc. no. 43 (Defendants’ Exhibit A - Travis
Brown Affidavit), ¶ 20 (“Jeremy’s last period of work started around March 29, 2016, and continued
until May 14, 2019.”).
          11
               Id. at 197-206.
          12
               Id. at 20-21, 206-09.

                                                    4
            Case 3:19-cv-01631-CLS Document 70 Filed 03/23/21 Page 5 of 37




of $22.50 an hour,13 regardless of whether his status was that of an independent

contractor or an employee.

       From July 8, 2018 until December 2018 — during all of which plaintiff was

classified as an employee — he was paid $25 an hour.14

       Even though plaintiff sometimes worked more than forty hours in a week, he

never received overtime pay at the rate of one-and-one-half-times his regular hourly

rate of pay: that is, $33.75 for each overtime hour worked during weeks prior to (and

through) July 7, 2018;15 and, $37.50 for each overtime hour after July 8, 2018.16

       The overtime pay plaintiff allegedly was owed from April 27, 2017 (the date

on which he was reclassified as an “employee”) through the end of December 2017

(when his records end) is approximately $4,007.85.17 Plaintiff maintained a primitive

time log of his work activities at the beginning of his relationship with defendants,

when he was being paid as an independent contractor, but he ceased to record and

describe the nature of his work on April 27, 2017: the date on which he was

       13
            Id. at 28.
       14
            Id. at 29-30. Plaintiff claims that he does not recall receiving that raise. Id.
       15
            $22.50 + $11.25 = $33.75 an hour overtime.
       16
          $25.00 + $12.50 = $37.50 an hour overtime. Doc. no. 6 (Answer and Counterclaim), ¶ 17
(admitting that plaintiff sometimes worked more than forty hours a week); id. ¶ 19 (admitting
defendants did not pay plaintiff an overtime wage because he was not entitled to one). See also doc.
no. 53-1 (Plaintiff’s Exhibit 1 - Travis Brown Deposition), at 135.
       17
          The court reviewed the time records in doc. no. 58-2 (Plaintiff’s Exhibit L), and multiplied
all hours over forty by $11.25 (the additional pay for each hour that plaintiff did not receive), and
found the amount of unpaid overtime for that time period to be $4,007.85.

                                                    5
            Case 3:19-cv-01631-CLS Document 70 Filed 03/23/21 Page 6 of 37




reclassified as an “employee.”18 Neither plaintiff nor defendants produced records

reflecting plaintiff’s work hours for the sixteen-and-a-half-month period from January

1, 2018 through May 14, 2019: the date on which plaintiff quit his job.19

       Plaintiff first broached the overtime pay issue with defendant Travis Brown

during the week before Christmas in 2018. According to plaintiff, he approached

Brown and said that his “tax person had let [him] know that [he] was supposed to be

getting paid overtime.”20 “Well,” Brown allegedly responded, “I was wondering

when this issue was going to come up.”21 Plaintiff accused Brown of knowing that

he was required to pay him overtime, but Brown did not respond to the accusation.22

       Travis Brown never agreed to pay plaintiff one-and-a-half times his regularly

hourly pay for his overtime hours. Instead, Brown changed the manner in which

plaintiff was compensated, paying him according to a formula rather than at an hourly

rate: that is, plaintiff was paid either $250 a day, or the daily amount paid to

defendants’ “Big Crew” (i.e., those employees responsible for harvesting and loading




       18
         Compare doc. no. 58-1 (Plaintiff’s Exhibit K - Time Log) with doc. no. 58-2 (Plaintiff’s
Exhibit L - Time Log).
       19
            See doc. no. 46-1 (Plaintiff’s Exhibit A - Jeremy Minor Deposition), at 366.
       20
            Id. at 33 (alterations supplied).
       21
            Id.
       22
            Id.

                                                  6
            Case 3:19-cv-01631-CLS Document 70 Filed 03/23/21 Page 7 of 37




felled trees23), whichever amount was the greatest.24 Plaintiff was aware at the time

of the change that the “Big Crew” did not receive overtime pay.25

       Plaintiff continued to work under that arrangement for several months, but one

day when Brown asked plaintiff to work late,26 plaintiff refused, saying: “Well, you

ain’t paying me overtime. I’m gone.”27 Brown later called plaintiff and allegedly

“begged” him to return to work, and he did.28

       The two men did not discuss overtime pay again until May 14, 2019: the date

on which plaintiff quit his job.29 Brown called plaintiff at around 6:45 a.m. that

morning and asked when he intended to arrive for work. Plaintiff told Brown that he

was about to pull into the shop. “Well,” Brown responded, “you was supposed to

leave with the other hands . . . . to be up there in the woods this morning.”30 Plaintiff

rebelled, saying: “No, if you’re not going to pay me overtime I’m not going to leave
       23
            Id. at 31.
       24
          Id. at 37-42. Minor contends that he felt pressured into changing the manner in which his
pay was calculated. Id. at 38-39 (“Q. . . . So you didn’t make any kind of agreement with Mr.
Brown to change your pay from a fixed hourly amount to the formula pay? A. I mean . . . it was put
that either he was going to change the way I was paid to this or . . . I took it as I would lose my
job.”).
       25
         See doc. no. 46-1 (Plaintiff’s Exhibit A - Jeremy Minor Deposition), at 39-40 (“Q. Were
you aware at the time that you claim Travis made this statement to you that the Big Crew did not get
paid overtime? A. Yes, sir.”).
       26
            Id. at 365 (“I don’t have a clue what the date was . . . .”).
       27
            Id.
       28
            Id. at 365-66.
       29
            Id. at 366.
       30
            Id. at 12-13 (ellipsis supplied).

                                                     7
            Case 3:19-cv-01631-CLS Document 70 Filed 03/23/21 Page 8 of 37




early. I’m not going to stay late no more.”31 Plaintiff pulled up to the shop,

confronted Brown, demanded that he be paid overtime, and threatened once more to

quit.32 When Brown said that he would not compensate plaintiff for overtime hours,

plaintiff removed his tools from defendants’ shop, left the building, and quit his job.33

B.     The Character of the Work Performed by Plaintiff

       Plaintiff testified that the character of the work he performed for defendants

tended to change on a daily basis.34 In his words, he “had no typical job.”35 Instead,

he performed odd jobs, including: hanging signs;36 repairing equipment;37 running

air ducts inside defendants’ shop;38 servicing, “greasing,” and repairing the pullout

trucks, road trucks, and wood trailers;39 and, sometimes, loading harvested logs into

       31
            Doc. no. 46-1 (Plaintiff’s Exhibit A - Jeremy Minor Deposition), at 13.
       32
            Id.
       33
            Id. at 13-14.
       34
            Id. at 48-49.
       35
            Id. at 112.
       36
            See, e.g., doc. no. 58-1 (Plaintiff’s Exhibit K - Time Log), at 5, 7-8.
       37
            See, e.g., id. at 9 (“worked on skidder”); id. at 11 (same).
       38
         See, e.g., id. at 30, 34; doc. no. 46-1 (Plaintiff’s Exhibit A - Jeremy Minor Deposition), at
163-64 (“Where it says (reading) Worked on air lines. Because I run all the air lines inside his new
shop.”).
       39
            See doc. no. 43 (Defendants’ Exhibit A - Travis Brown Affidavit), ¶ 21; doc. no. 46-1
(Plaintiff’s Exhibit A - Jeremy Minor Deposition), at 64-72, 81, 88-89, 104-05, 115-17, 119-26, 136-
74, 178-79, 244-47, 322-23, 344-47; doc. no. 43-8 (Defendants’ Exhibit G - Bill Ragan Affidavit),
¶¶ 5-9 (stating that 80-90% of the work he and Minor did together involved maintenance on the road
or pullout trucks, and that they serviced the trucks once a week); doc. no. 58-1 (Plaintiff’s Exhibit
K - Time Log), at 7-44 (noting that Minor had, among other things, changed tires on trucks and
trailers, replaced brake chambers on trailers, fixed air leaks on one of the road trucks, and fixed air
bags in a road truck).

                                                    8
            Case 3:19-cv-01631-CLS Document 70 Filed 03/23/21 Page 9 of 37




road trailers.40 In plaintiff’s opinion, less than ten percent of his work was related,

directly or indirectly, to defendants’ logging operations in Tennessee forests,41 and

less than 5% involved loading harvested logs onto road trailers.42 Instead, plaintiff

estimated that 60% to 70% of his time was spent in the performance of mechanic’s

work,43 and that less than 5% of that time was devoted to servicing or repairing road

trucks or wood trailers.44 He never drove the road trucks on a public highway when

they were hitched to loaded wood trailers.45 And, he used defendants’ shop to

perform work on the company’s trucks, trailers, and equipment, as well as vehicles

and equipment owned by third parties.46

       In contrast, plaintiff’s coworkers estimated that he spent at least 50% of his

time performing mechanic’s work on road trucks and wood trailers, and that at least

       40
           See doc. no. 43 (Defendants’ Exhibit A - Travis Brown Affidavit), ¶¶ 6, 24; doc. no. 46-1
(Plaintiff’s Exhibit A - Jeremy Minor Deposition), at 49-50, 86-87, 112-14, 164-65, 245-46, 320-21;
doc. no. 43-9 (Defendants’ Exhibit H - Trent Anthony Affidavit), ¶ 10.
       41
            See doc. no. 46-1 (Plaintiff’s Exhibit A - Jeremy Minor Deposition), at 49-50.
       42
         See id. at 50; see also id. at 113-14 (estimating that he spent maybe ten days per year
loading wood); id. at 164-65 (noting that he was paid for loading wood the week of December 25,
2016); doc. no. 58-1 (Plaintiff’s Exhibit K - Time Log), at 31 (recording pay for loads of wood).
       43
            See doc. no. 46-1 (Plaintiff’s Exhibit A - Jeremy Minor Deposition), at 53-54.
       44
         Id. at 54. The court infers from plaintiff’s testimony that his remaining time of mechanic’s
work was spent on logging equipment, like “skidders” and “knucklebooms.” Id. at 63 (describing
himself as more of an equipment mechanic than Bill Ragan).
       45
            Id. at 52-53. He stated that he drove an unloaded road truck, maybe once or twice, in order
to test it or to deliver a trailer to a harvesting site. Id. at 51-52.
       46
          Id. at 215-16. The payment arrangement for plaintiff’s work for third parties is disputed,
and is the subject of defendants’ counterclaim. See also id. at 215-25, and doc. no. 6 (Answer and
Counterclaim).

                                                  9
        Case 3:19-cv-01631-CLS Document 70 Filed 03/23/21 Page 10 of 37




25% of that work affected the safety of those vehicles.47

       Plaintiff sometimes worked with another mechanic named Bill Ragan, who was

employed by defendants on an “as needed” basis during nights and on weekends from

April 2016 through the end of June 2017.48                   According to plaintiff, Ragan’s

mechanic’s work was limited to trucks and trailers, while plaintiff was more

experienced as a mechanic working on the logging equipment, like “skidders,”49

“loaders,”50 or “knucklebooms.”51 Ragan executed an affidavit that contradicts

plaintiff’s testimony, however, and avers that approximately half of the work he

performed for defendants was done with plaintiff, and that either he or plaintiff

“greased” the road trucks nearly every week.52 (Plaintiff admitted that, when

defendants’ road trucks were brought into the shop for “greasing,” he changed the oil


       47
            See doc. no. 43-9 (Defendants’ Exhibit H - Trent Anthony Affidavit), ¶¶ 7-8.
       48
          See doc. no. 46-1 (Plaintiff’s Exhibit A - Jeremy Minor Deposition), at 56-57; see also doc.
no. 43-8 (Defendants’ Exhibit G - Bill Ragan Affidavit), ¶ 2.
       49
         See, e.g., doc. no. 58-1 (Plaintiff’s Exhibit K - Time Log), at 13 (“worked on skidders”).
“A skidder drags material from the woods to a landing or roadside.” Skidders, U.S. Forest Service,
https://www.fs.fed.us/forestmanagement/equipment-catalog/skidders.shtml.
       50
          See, e.g., doc. no. 58-1 (Plaintiff’s Exhibit K - Time Logs), at 13 (“worked on loader”).
A loader is used to stack logs into piles, then load them onto a wood trailer. See Log Loaders, U.S.
Forest Service, https://www.fs.fed.us/forestmanagement/equipment-catalog/logloaders.shtml.
“Knucklebooms” are a type of loader. See id.
       51
           See doc. no. 46-1 (Plaintiff’s Exhibit A - Jeremy Minor Deposition), at 62-64; see also id.
at 249 (“Q. So when Bill Ragan wasn’t there and there was a problem with a road truck or a wood
trailer or whatever, basically were you the person that diagnosed it and determined how to fix it and
what was needed to be done? A. It was rare but I mean I did do a few jobs like that, yeah.”).
       52
            See doc. no. 43-8 (Defendants’ Exhibit G - Bill Ragan Affidavit), ¶¶ 5, 8.

                                                  10
         Case 3:19-cv-01631-CLS Document 70 Filed 03/23/21 Page 11 of 37




and checked the tires.53)

        Bill Ragan also testified that plaintiff, on occasion, assisted him in performing

the annual inspections required by the Department of Transportation.54 Despite the

fact that plaintiff’s signature appears on some of the forms required by the

Department of Transportation, he maintained that he never performed annual

inspections on the trucks or trailers.55

        Plaintiff sometimes worked on or drove smaller trucks that weighed 10,000

pounds or less.56 He testified that he never used those trucks to transport passengers

across state lines, but that he sometimes employed them to haul property,57 including

“skidder” tires picked up in Tennessee and carried back to Alabama.58 In any event,


        53
         See doc. no. 46-1 (Plaintiff’s Exhibit A - Jeremy Minor Deposition), at 65-69; see also id.
at 119-24 (explaining the types of things he checked for when he “greased” a truck or trailer).
        54
             See doc. no. 43-8 (Defendants’ Exhibit G - Bill Ragan Affidavit), ¶ 9.
        55
         Doc. no. 46-1 (Plaintiff’s Exhibit A - Jeremy Minor Deposition), at 124 (“I don’t remember
doing a DOT inspection for Travis Brown.”); id. at 129 (same); id. at 189 (same); id. at 344-45
(same).
        56
          Id. at 95; doc. no. 53-1 (Plaintiff’s Exhibit 1 - Travis Brown Deposition), at 100-02 (stating
that Minor may have worked on the silver Toyota Tacoma once or twice and confirming it weighed
less than 10,000 pounds); see also doc. no. 53-11 (Plaintiff’s Exhibit 11 - Plaintiff’s Responses and
Supplemented Responses to Defendant’s Second Interrogatories), at 3-4, 10-12.
        57
            See doc. no. 46-1 (Plaintiff’s Exhibit A - Jeremy Minor Deposition), at 95-97 (plaintiff
recalled that he used a white Dodge 3500 to pull a gooseneck trailer to haul hay and other things);
id. at 108-09 (stating that defendants’ four Toyota Tacomas were never used to haul passengers
across state lines); id. at 154, 158 (confirming that he traveled to B & G in Mississippi to pick up
parts); id. at 240 (stating that he sometimes used the Dodge 3500 to haul hay, other trucks, and small
buildings).
        58
          “A skidder drags material from the woods to a landing or roadside.” Skidders, U.S. Forest
Service, https://www.fs.fed.us/forestmanagement/equipment-catalog/skidders.shtml.

                                                   11
        Case 3:19-cv-01631-CLS Document 70 Filed 03/23/21 Page 12 of 37




none of the smaller trucks were used to transport property across state lines for

anyone other than defendants.59

                     II. SUMMARY JUDGMENT STANDARDS

       Federal Rule of Civil Procedure 56 provides that a court “shall grant summary

judgment if the movant shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). In

other words, summary judgment is proper “after adequate time for discovery and

upon motion, against a party who fails to make a showing sufficient to establish the

existence of an element essential to that party’s case, and on which that party will

bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

“In making this determination, the court must review all evidence and make all

reasonable inferences in favor of the party opposing summary judgment.” Chapman

v. AI Transport, 229 F.3d 1012, 1023 (11th Cir. 2000) (en banc) (quoting Haves v.

City of Miami, 52 F.3d 918, 921 (11th Cir. 1995)). Inferences in favor of the non-

moving party are not unqualified, however. “[A]n inference is not reasonable if it is

only a guess or a possibility, for such an inference is not based on the evidence, but

is pure conjecture and speculation.” Daniels v. Twin Oaks Nursing Home, 692 F.2d


       59
           See doc. no. 43 (Defendants’ Exhibit A - Travis Brown Affidavit), ¶¶ 26-28; doc. no. 46-1
(Plaintiff’s Exhibit A - Jeremy Minor Deposition), at 84-86, 95-99, 331, 341; id. at 109 (stating that
the four Toyota Tacomas were never used to haul property across state lines).

                                                 12
       Case 3:19-cv-01631-CLS Document 70 Filed 03/23/21 Page 13 of 37




1321, 1324 (11th Cir. 1983) (alterations supplied). Moreover,

      [t]he mere existence of some factual dispute will not defeat summary
      judgment unless that factual dispute is material to an issue affecting the
      outcome of the case. The relevant rules of substantive law dictate the
      materiality of a disputed fact. A genuine issue of material fact does not
      exist unless there is sufficient evidence favoring the nonmoving party
      for a reasonable jury to return a verdict in its favor.

Chapman, 229 F.3d at 1023 (quoting Haves, 52 F.3d at 921) (emphasis and alteration

supplied). See also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986)

(asking “whether the evidence presents a sufficient disagreement to require

submission to a jury or whether it is so one-sided that one party must prevail as a

matter of law.”).

             “The standard of review for cross-motions for summary judgment
      does not differ from the standard applied when only one party files a
      motion, but simply requires a determination of whether either of the
      parties deserves judgment as a matter of law on the facts that are not
      disputed.” [South] Pilot [Insurance] Co. v.CECS, Inc., 52 F. Supp. 3d
      1240, 1242-43 (N.D. Ga. 2014) (citing [American] Bankers [Insurance]
      Group v. United States, 408 F.3d 1328, 1331 (11th Cir. 2005)). “The
      Court must consider each motion on its own merits, resolving all
      reasonable inferences against the party whose motion is under
      consideration.” Id. “The Eleventh Circuit has explained that ‘[c]ross-
      motions for summary judgment will not, in themselves, warrant the court
      in granting summary judgment unless one of the parties is entitled to
      judgment as a matter of law on facts that are not genuinely disputed.’”
      Id. (quoting United States v. Oakley, F.2d 1553, 1555 (11th Cir. 1984)).
      “Cross-motions may, however, be probative of the absence of a factual
      dispute where they reflect general agreement by the parties as to the
      controlling legal theories and material facts.” Id. (quoting Oakley, 744
      F.2d at 1555-56).

                                         13
        Case 3:19-cv-01631-CLS Document 70 Filed 03/23/21 Page 14 of 37




Alabama Municipal Insurance Corp. v. Scottsdale Insurance Co., 297 F. Supp. 3d

1248, 1252 (N.D. Ala. 2017) (citation alterations supplied, other alterations in

original).

                                      III. DISCUSSION

       Congress enacted the Fair Labor Standards Act (“FLSA”) on June 25, 1938,60

for the purpose, among others stated, of establishing a minimum hourly wage for

persons employed in interstate commerce, or in the production of goods for interstate

commerce, and also defining the circumstances under which such employees were

eligible to be paid overtime wages. See generally 29 U.S.C. § 202 (stating legislative

findings and declaring Congressional policy);61 id. § 206(a)(1) (defining minimum

wage). A covered employee’s entitlement to overtime wages is defined by 29 U.S.C.

§ 207, which provides that:

              Except as otherwise provided in this section, no employer shall
       employ any of his employees who in any workweek is engaged in
       commerce or in the production of goods for commerce, or is employed
       in an enterprise engaged in commerce or in the production of goods for
       commerce, for a workweek longer than forty hours unless such
       employee receives compensation for his employment in excess of the
       hours above specified at a rate not less than one and one-half times the
       regular rate at which he is employed.


       60
            See Pub. L. No. 75-718, 52 Stat. 1060 (1938); 29 U.S.C. § 201.
       61
         See also, e.g., Fair Labor Standards Act (FLSA), Office of Financial Management, State
of Washington, https://ofm.wa.gov/state-human-resources/compensation-job-classes/compensation-
administration/fair-labor-standards-act-flsa.

                                                 14
        Case 3:19-cv-01631-CLS Document 70 Filed 03/23/21 Page 15 of 37




29 U.S.C. § 207(a)(1).62

       When, as here, a former employee files suit under the FLSA to recover

allegedly unpaid overtime wages, the burden of proving he worked overtime without

the proper compensation rests upon the plaintiff-employee. See, e.g., Allen v. Board

of Public Education for Bibb County, 495 F.3d 1306, 1314 (11th Cir. 2007).63

       Defendants do not deny that plaintiff would have been entitled to overtime

wages if his maximum hours requirement had been governed by the FLSA.64 Instead,

defendants contend that the maximum hours requirements of plaintiff’s employment

       62
        See also, e.g., Encino Motorcars, LLC v. Navarro, 136 S. Ct. 2117, 2121 (2016) (observing
that FLSA Section 207(a)(1) “requires employers to pay overtime compensation to covered
employees who work more than 40 hours in a given week”).
       63
          See also Allen, 495 F.3d at 1315 (reiterating that FLSA plaintiffs bear the burden of
proving they worked overtime without compensation). If this case were to proceed to trial, plaintiff
Jeremy Minor would be required to prove, among other facts: (1) that defendants were an
“enterprise” engaged in interstate commerce; (2) the periods during which plaintiff was classified
by defendants as an “employee,” as opposed to an “independent contractor”; (3) all weeks during
those periods when plaintiff worked more than forty hours, but was not paid overtime compensation;
and (4) that defendants knew, or should have known, of plaintiff’s overtime work. See, e.g., 11th
Circuit Pattern Jury Instruction 4.14 (2020); Morgan v. Family Dollar Stores, Inc., 551 F.3d 1233,
1277 n.68 (11th Cir. 2008); Reich v. Department of Conservation and Natural Resources, 28 F.3d
1076, 1081-82 (11th Cir. 1994); 29 C.F.R. § 785.11. If plaintiff also proved that defendants willfully
violated FLSA Section 207(a)(1), plaintiff could recover unpaid overtime compensation for the three
years preceding the date on which he filed suit (i.e., Oct. 4, 2016 to Oct. 4, 2019), but if it is not
shown that defendants willfully violated the statute, plaintiff could only recover unpaid overtime for
the two-year period preceding the commencement of suit. 29 U.S.C § 255(a); Allen, 495 F.3d at
1323-24.
       64
         Defendants admitted in their answer that: plaintiff was an “employee” for slightly more
than two years, from April 27, 2017 until May 16, 2019; that he sometimes worked more than forty
hours during a workweek; and, that they did not pay him overtime wages. Doc. no. 6 (Answer and
Counterclaim), ¶¶ 3, 17, 22. They later amended their answer to admit that they were an “enterprise”
as contemplated by 29 U.S.C. §§ 203(r) and 203(s). See doc. no. 28 (Defendants’ Motion to Amend
Answer), and doc. no. 29 (Order Granting Motion to Amend Answer).

                                                 15
        Case 3:19-cv-01631-CLS Document 70 Filed 03/23/21 Page 16 of 37




were regulated by the Motor Carrier Act, and not the FLSA.65 The Motor Carrier Act

is enforced by the Secretary of the Department of Transportation,66 whereas

jurisdiction over the FLSA is vested in the Wage and Hour Division of the

Department of Labor.67

A.     The Motor Carrier Act Exemption to the FLSA

       Section 213 of the Fair Labor Standards Act expressly provides that the

overtime wage requirements specified in Section 207 of that Act “shall not apply with

respect to — (1) any employee with respect to whom the Secretary of [the Department

of] Transportation has power to establish qualifications and maximum hours of

service pursuant to the provisions of section 31502 of Title 49 [i.e., the Motor Carrier
       65
         The Motor Carrier Act was enacted by Congress on August 9, 1935, for the purposes of
promoting efficiency and safety in interstate motor transportation. See Pub. L. No. 74–255, 49 Stat.
543 (1935), whereas the Fair Labor Standards Act did not become law until nearly three years later,
on June 25, 1938. See note 60, supra.
       66
          As originally enacted, the Motor Carrier Act of 1935 empowered the Interstate Commerce
Commission to “establish reasonable requirements with respect to qualifications and maximum
hours of service of employees and safety of operation and equipment” of motor vehicles operating
as common, contract, or private motor carriers. Levinson v. Spector Motor Service, 330 U.S. 649,
658 (1947). Thirty years later, however, Congress enacted the “Department of Transportation Act
of 1966,” which transferred the authority to regulate safety operations for motor vehicles under the
Motor Carrier Act from the Interstate Commerce Commission to the Department of Transportation.
See Pub. L. No. 89–670, 80 Stat. 931, 939–40, § 6(e)(6)(C) (1966); Friedrich v. U.S. Computer
Services, 974 F.2d 409, 412 (3d Cir. 1992). Congress abolished the Interstate Commerce
Commission on January 1, 1996, and transferred many of its functions to the newly created “Surface
Transportation Board,” an agency within the Department of Transportation. See ICC Termination
Act of 1995, Pub. L. No. 104–88, § 101, 109 Stat. 803, 804 (1995); Bilyou v. Duchess Beer
Distributors, Inc., 300 F.3d 217, 222 n.2 (2d Cir. 2002).
       67
         See 29 U.S.C. § 204 (creating a Wage and Hour Division within the Department of Labor,
and defining the jurisdiction, duties, and responsibilities of the Division’s Administrator and
employees).

                                                16
        Case 3:19-cv-01631-CLS Document 70 Filed 03/23/21 Page 17 of 37




Act of 1935].” 29 U.S.C. § 213(b)(1) (alterations and emphasis supplied).

       That section of the FLSA — 29 U.S.C. § 213(b)(1) — is referred to as “the

Motor Carrier Act exemption to the Fair Labor Standards Act” because it exempts

employees whose maximum hours would otherwise be regulated by the Secretary of

Labor under the FLSA from the recovery of overtime wages under that Act.

       In turn, 49 U.S.C. § 31502 — the statutory provision referenced in that section

of the FLSA establishing the “Motor Carrier Act exemption” — authorizes the

Secretary of Transportation to

       prescribe requirements for — (1) qualifications and maximum hours of
       service of employees of, and safety of operation and equipment of, a
       motor carrier; and (2) qualifications and maximum hours of service of
       employees of, and standards of equipment of, a motor private carrier,
       when needed to promote safety of operation.

49 U.S.C. § 31502(b) (emphasis supplied).68
       68
         Nota bene: There are distinctions between the definitions of the terms “motor carrier,” as
opposed to “motor private carrier.” Compare 49 U.S.C. § 13102(14) (“The term ‘motor carrier’
means a person providing motor vehicle transportation for compensation.”) with 49 U.S.C. §
13102(15), which defines “motor private carrier” as follows:

              (15) Motor private carrier.— The term “motor private carrier” means a
       person, other than a motor carrier, transporting property by motor vehicle when—

               (A)    the transportation is as provided in section 13501 of this title;

               (B)    the person is the owner, lessee, or bailee of the property being
                      transported; and

               (C)    the property is being transported for sale, lease, rent, or bailment or
                      to further a commercial enterprise.


                                                17
        Case 3:19-cv-01631-CLS Document 70 Filed 03/23/21 Page 18 of 37




       The Motor Carrier Act applies to the modes of transportation described in 49

U.S.C. § 13501,69 which confers jurisdiction upon the Secretary of Transportation to

regulate the conveyance of property by motor carriers over public highways and

between, e.g., any place in one state and any place in another state, or between a place

in one state and another place in that same state, but only after passing through

another state. See 49 U.S.C. §§ 13501(1)(A) & (1)(B).70

       1.      The proof required to show that the Motor Carrier Act exemption

Defendants initially described themselves as a “motor private carrier.” Doc. no. 42 (Defendants’
Brief in Support of Motion for Summary Judgment), at 13-14. However, as discussed in Part I of
this opinion (“Relevant Facts”), defendants do not own the property they harvest and transport in
interstate commerce. Consequently, they subsequently changed their initial assertion, and now
contend that they are a “motor carrier.” See doc. no. 55 (Defendants’ Response in Opposition to
Plaintiff’s Motion for Summary Judgment), at 2-3.
       69
          See 49 U.S.C. § 31502(a)(1) (“This section applies to transportation — (1) described in
sections 13501 and 13502 of this title . . . .”) (emphasis supplied).
       70
         49 U.S.C. § 13501 confers jurisdiction upon the Secretary of Transportation and the
Surface Transportation Board to regulate the interstate conveyance of persons or property (or both)
by motor carriers over public highways under the following circumstances:

              The Secretary [of the Department of Transportation] and the [Surface
       Transportation] Board have jurisdiction, as specified in this part, over transportation
       by motor carrier and the procurement of that transportation, to the extent that
       passengers, property, or both, are transported by motor carrier —

                (1) between a place in — (A) a State and a place in another State; (B) a State
       and another place in the same State through another State; (C) the United States and
       a place in a territory or possession of the United States to the extent the transportation
       is in the United States; (D) the United States and another place in the United States
       through a foreign country to the extent the transportation is in the United States; or
       (E) the United States and a place in a foreign country to the extent the transportation
       is in the United States; and

               (2) in a reservation under the exclusive jurisdiction of the United States or on
       a public highway.

                                                  18
       Case 3:19-cv-01631-CLS Document 70 Filed 03/23/21 Page 19 of 37




             to the Fair Labor Standards Act applies

      The burden of proving that the Motor Carrier Act exemption to the FLSA

applies (and, thereby, precludes an employee from recovering overtime compensation

under the FLSA) rests upon the employer. E.g., Walters v. American Coach Lines of

Miami, Inc., 575 F.3d 1221, 1226 (11th Cir. 2009) (citing Jeffery v. Sarasota White

Sox, Inc., 64 F.3d 590, 594 (11th Cir. 1995) (per curiam)). Exemptions to the FLSA

should be given a fair reading. See Encino Motorcars, LLC v. Navarro, 138 S. Ct.

1134, 1142 (2018) (“Because the FLSA gives no ‘textual indication’ that its

exemptions should be construed narrowly, there is no reason to give [them] anything

other than a fair (rather than a ‘narrow’) interpretation.”) (alteration in original).

      The issue of the application of the Motor Carrier Act exemption to a particular

case “depends both on the class to which [the] employer belongs and on the class of

work involved in the employee’s job.” 29 C.F.R. § 782.2(a) (emphasis and alteration

supplied).    Thus, defendants have the burden of proving two prima facie

prerequisites.

      First, they must prove that during plaintiff’s employment they were classified

as a “motor carrier” subject to the jurisdiction of the Secretary of Transportation

under the Motor Carrier Act. See, e.g., Baez v. Wells Fargo Armored Service Corp.,

938 F.2d 180, 181-82 (11th Cir. 1991) (per curiam).

                                           19
        Case 3:19-cv-01631-CLS Document 70 Filed 03/23/21 Page 20 of 37




       Second, if defendants satisfy that element of proof, they then must demonstrate

that plaintiff was engaged in work activities of a character that directly affected the

safety of the operation of motor vehicles transporting property in interstate commerce

over the public highways. See 29 C.F.R. § 782.2(a);71 Baez, 938 F.2d at 182.

               a.     First prima facie element: Were defendants classified as a
                      “motor carrier” subject to the jurisdiction of the Secretary of
                      Transportation?

       “The term ‘motor carrier’ means a person [or company] providing motor

vehicle transportation for compensation.” 49 U.S.C. § 13102(14) (emphasis and

alteration supplied).72 The “motor vehicles” that are embraced within the definition


       71
         29 C.F.R. § 782.2 provides that the power of the Secretary of Transportation to establish
maximum hours and qualifications of service for employees of a “motor carrier” under the Motor
Carrier Act exemption to the FLSA

       extends to those classes of employees and those only who: (1) Are employed by
       carriers whose transportation of passengers or property by motor vehicle is subject
       to his jurisdiction under section 204 of the Motor Carrier Act [now codified at 49
       U.S.C. § 31502] (Boutell v. Walling, 327 U.S. 463 [(1946)]; Walling v. [John J.
       Casale, Inc.], 51 F. Supp. 520 [(S.D. N.Y. 1943)]; and see Ex parte Nos. MC–2 and
       MC–3, in the Matter of Maximum Hours of Service of Motor Carrier Employees, 28
       M.C.C. 125, 132), and (2) engage in activities of a character directly affecting the
       safety of operation of motor vehicles in the transportation on the public highways of
       passengers or property in interstate or foreign commerce within the meaning of the
       Motor Carrier Act. United States v. American Trucking [Associations], 310 U.S. 534
       [(1940)]; Levinson v. Spector Motor Service, 330 U.S. 649 [(1947)]; Ex parte No.
       MC–28, 13 M.C.C. 481; Ex parte Nos. MC–2 and MC–3, 28 M.C.C. 125; Walling
       v. Comet Carriers, [151 F.2d 107 (2d Cir. 1945)]).

29 C.F.R. § 782.2(a) (emphasis and alterations supplied).
       72
          See note 68 and related text, supra, discussing the distinctions between the terms “motor
carrier” and “motor private carrier.”

                                                20
        Case 3:19-cv-01631-CLS Document 70 Filed 03/23/21 Page 21 of 37




of “motor carriers” include

       a vehicle, machine, tractor, trailer, or semitrailer propelled or drawn by
       mechanical power and used on a highway in transportation, or a
       combination determined by the Secretary, but does not include a vehicle,
       locomotive, or car operated only on a rail, or a trolley bus operated by
       electric power from a fixed overhead wire, and providing local
       passenger transportation similar to street-railway service.

49 U.S.C. § 13102(16).

       The undisputed facts show that defendants provided, for compensation, “motor

vehicles” to transport logs owned by others, but which defendants had harvested from

forests in Tennessee and conveyed over public highways to sawmills in Alabama,

Mississippi, or Tennessee — sometimes without leaving Tennessee, but on other

occasions after driving over roads passing through a portion of northern Alabama.73

       Defendants estimate that only twenty-five percent of the wood their employees

harvested was transported to a mill in Alabama or Mississippi or to a mill in

Tennessee after passing through Alabama.74 Nevertheless, the Supreme Court has

held that, even when transportation in interstate commerce constitutes only three or

four percent of a motor carrier’s business, the Secretary of Transportation has the

authority to establish qualifications and maximum hours of service with respect to all

of that motor carrier’s full-time drivers and mechanics. See Morris v. McComb, 332
       73
         See doc. no. 43 (Defendants’ Exhibit A - Travis Brown Affidavit), ¶ 11; and note 70,
supra, and related text (discussing 49 U.S.C. §§ 13501(1)(A) & (1)(B)).
       74
            See doc. no. 43 (Defendants’ Exhibit A - Travis Brown Affidavit), ¶ 11.

                                                 21
        Case 3:19-cv-01631-CLS Document 70 Filed 03/23/21 Page 22 of 37




U.S. 422, 423-24 (1947). Accordingly, it is clear that defendants met the standard

definition of a “motor carrier” subject to the jurisdiction of the Secretary of

Transportation during all periods that plaintiff was their “employee.”

                      i.      Plaintiff’s contention that the “agricultural or horticultural
                              product” limitation divests the Secretary of Transportation
                              of jurisdiction over defendants

       Nevertheless, plaintiff contends that Congress divested the Secretary of

Transportation of jurisdiction over motor carriers like defendants when enacting 49

U.S.C. § 13506(a)(6)(B), which deprives the Secretary of Transportation of

“jurisdiction under this part over . . . transportation by motor vehicle of . . .

agricultural or horticultural commodities (other than manufactured products thereof).”

49 U.S.C. § 13506(a)(6)(B) (emphasis and ellipses supplied).

       Felled trees that have been “Cut to length, peeled, or split” — the types of trees

transported by defendants’ “motor vehicles” — are among the “agricultural or

horticultural commodities” over which 49 U.S.C. § 13506(a)(6)(B) deprives the

Secretary of Transportation of the jurisdiction to regulate “under this part” of the

Motor Carrier Act,75 but only “under this part.” The “part” referred to by Section


       75
           Compare 49 C.F.R. § 372.115 (listing “trees – sawed into lumber” as not exempt under
49 U.S.C. 13506(a)(6)) with U.S. Department of Transportation, Federal Motor Carrier Safety
Administration, Administrative Ruling No. 119 (Apr. 1, 2014) (listing “Trees” that have been “Cut
to length, peeled, or split” as “Exempt-Law,” but trees that have been “Sawed into lumber” as “Not
exempt-Law”).

                                               22
       Case 3:19-cv-01631-CLS Document 70 Filed 03/23/21 Page 23 of 37




13506(a)(6) defines the authority of the Department of Transportation to issue

economic, licensing, and reporting regulations. See, e.g., 49 U.S.C. §§ 13701-13713

(Rates and Through Rates); §§ 13901-13909 (Registration); §§ 14101-14123

(Operations of Carriers); §§ 14301-14303 (Finance).

      Motor vehicles transporting agricultural or horticultural commodities are

exempt from economic, licensing, and reporting regulations by the Secretary of

Transportation because the exemption was originally “designed to preserve for the

farmers the advantage of low-cost motor transportation.” East Texas Motor Freight

Lines, Inc. v. Frozen Food Express, 351 U.S. 49, 53 (1956).

      Even so, 49 U.S.C. § 13506(a)(6)(B) does not exempt motor vehicles that

transport agricultural or horticultural commodities from the Motor Carrier Act’s

safety regulations, including maximum hour of work requirements. See American

Trucking Associations v. United States, 344 U.S. 298, 330 (1953) (“Except as to

certain safety requirements [49 U.S.C. § 13506(a)(6)(B)] exempts from regulation

motor vehicles of farmers and farm cooperatives used for farm purposes.”) (Black,

J., dissenting) (alteration supplied).

      Indeed, the phrase “under this part” is an all important key for unlocking the

Congressional intent undergirding 49 U.S.C. § 13506, as the Eleventh Circuit

observed in Walters v. American Coach Lines of Miami, Inc., 575 F.3d 1221 (11th

                                         23
       Case 3:19-cv-01631-CLS Document 70 Filed 03/23/21 Page 24 of 37




Cir. 2009). That opinion held that a jurisdictional limitation listed in 49 U.S.C. §

13506 did not eliminate the Secretary of Transportation’s “authority to regulate

maximum hours.” Id. at 1233. In reaching that conclusion, the Eleventh Circuit

found the rationale of the Second Circuit when analyzing a related, but different

statutory provision in the same Part of the Code — i.e., 49 U.S.C. § 13505 — to be

persuasive. See Bilyou v. Dutchess Beer Distributors, Inc., 300 F.3d 217 (2d Cir.

2002). That opinion examined the following statutory language:

            Neither the Secretary [of Transportation] nor the [Surface
      Transportation] Board has jurisdiction under this part over the
      transportation of property by motor vehicle when — (1) the property is
      transported by a person engaged in a business other than transportation;
      and (2) the transportation is within the scope of, and furthers a primary
      business (other than transportation) of the person.

49 U.S.C. § 13505(a) (alterations and emphasis supplied); see also Bilyou, 300 F.3d

at 225. The Second Circuit reasoned that the qualifier-phrase, “under this part,”

served to confine Section 13505’s limitation on the Secretary’s jurisdiction to the

economic regulations listed in that part of the Motor Carrier Act in which Section

13505 was codified, and did not remove the Secretary’s authority to prescribe

maximum hour requirements under a different part of the same Act that dealt with the

safety of the operations of motor carriers. See Bilyou, 300 F.3d at 225-29.

      During the Second Circuit’s evaluation of the Congressional intent


                                         24
       Case 3:19-cv-01631-CLS Document 70 Filed 03/23/21 Page 25 of 37




undergirding Section 13505(a) in Bilyou, the panel’s opinion broke down each

relevant section of the Motor Carrier Act. Title 49 of the United States Code contains

ten subtitles. The subtitles relevant to this inquiry are Subtitle IV (addressing

“Interstate Transportation”) and Subtitle VI (addressing “Motor Vehicle and Driver

Programs”).    Part B of Subtitle IV contains the “agricultural or horticultural

commodities” jurisdictional limitation at issue in this case (49 U.S.C. §

13506(a)(6)(B)), as well as those at issue in the Eleventh Circuit’s opinion in

Walters (49 U.S.C. § 13506(a)(8)(A)) and the Second Circuit’s opinion in Bilyou (49

U.S.C. § 13505(a)). Part B of Subtitle IV also addresses the authority for the

Department of Transportation to issue economic, licensing, and reporting regulations.

See, e.g., 49 U.S.C. §§ 13701-13713 (“Rates and Through Rates”); §§ 13901-13909

(“Registration”); §§ 14101-14123 (“Operations of Carriers”); and §§ 14301-14303

(“Finance”). The section that is relevant to the Motor Carrier Act exemption to the

FLSA — i.e., 49 U.S.C. § 31502, vesting the Secretary of Transportation with the

authority to prescribe maximum hour requirements — is found in an entirely different

part of the Act from the jurisdictional exemptions. It is found in Part B of Subtitle VI,

which grants the Secretary of Transportation the authority to regulate the safety of

operations by motor carriers.

      The Second Circuit’s opinion in Bilyou held that the mere fact that the

                                           25
       Case 3:19-cv-01631-CLS Document 70 Filed 03/23/21 Page 26 of 37




jurisdictional limitation prescribed in 49 U.S.C. § 13505(a)

      denies the Secretary [of Transportation] power to prescribe economic
      and licensing regulations of the sort covered in Subtitle IV, Part B [of
      the Motor Carrier Act], in no way contradicts the Secretary’s authority,
      established in a different part of the Motor Carrier Act, to set
      qualifications and maximum hours of service for drivers to promote
      safety of operations.

Bilyou, 300 F.3d at 226 (alterations and emphasis supplied). That power — “to set

qualifications and maximum hours of service for drivers [of motor vehicles] to

promote safety of operations” — is the authority relevant to the Motor Carrier Act

exemption to the FLSA. See 29 U.S.C. § 213(b)(1).

      The Eleventh Circuit’s opinion in Walters v. American Coach Lines of Miami,

supra, agreed with the Second Circuit’s analysis in Bilyou, and added: “More

importantly, the [Department of Transportation’s] own regulations define ‘exempt

motor carriers’ as those exempt from economic regulation under § 13506 but still

subject to safety regulations, such as maximum hours laws.” Walters, 575 F.3d at

1233 (citing 49 C.F.R. § 390.5) (alteration supplied). Two other circuit courts have

followed the same statutory analysis. See Almy v. Kickert School Bus Line, Inc., 722

F.3d 1069, 1071-74 (7th Cir. 2013); Klitzke v. Steiner Corp., 110 F.3d 1465, 1468-69

(9th Cir. 1997).

      The bottom line on the contention of plaintiff’s counsel that the “agricultural



                                         26
        Case 3:19-cv-01631-CLS Document 70 Filed 03/23/21 Page 27 of 37




or horticultural commodities” jurisdictional limitation specified in 49 U.S.C. §

13506(a)(6)(B) divested the Secretary of Transportation of the power to regulate the

qualifications and maximum hours of service of employees of motor carriers like

defendants is this:         He is wrong.         For reasons of safety, the Secretary of

Transportation possesses the authority to limit the number of hours of persons who

operate and maintain motor vehicles owned by motor carriers like defendants who,

for compensation, transport products owned by others over the public highways in

interstate commerce. See 49 U.S.C. § 31502(b)(1).76 That authority generally extends

to employees other than drivers — to employees whose work activities affect the

safety of that driving, like the employees who load the motor vehicles, and the

mechanics who maintain them.77 There is no indication that Congress intended to

limit the power of the Secretary of Transportation to regulate those employees’ hours

by the character of the goods that are conveyed over public highways in interstate

commerce. Circuit courts also have not interpreted the statute to limit the Secretary’s

       76
          The statute cited in text addresses motor carrier and private motor carrier requirements, and
provides that: “The Secretary of Transportation may prescribe requirements for . . . (1)
qualifications and maximum hours of service of employees of, and safety of operation and equipment
of, a motor carrier; . . .” 49 U.S.C. § 13502(b)(1) (emphasis supplied). See also Hours of Service
of Drivers, 76 Fed. Reg. 81,134 (Dec. 27, 2011) (to be codified at 49 C.F.R. pts. 385, 386, 390, and
395).
       77
          See 29 C.F.R. § 782.2(a)(1) (activities that affect the safety include the work of drivers,
driver’s helpers, loader, and mechanics); see also Walters, 575 F.3d at 1226 (“[T]he Secretary of
Transportation does not have to exercise the authority granted to him by the [Motor Carrier Act] for
the motor carrier exemption to be applicable; instead, his power to regulate under the act merely
needs to cover a particular group of employees.”) (alterations supplied).

                                                  27
       Case 3:19-cv-01631-CLS Document 70 Filed 03/23/21 Page 28 of 37




authority to regulate maximum hours by the type of goods transported. Instead, they

have found that the jurisdictional limitations on the Secretary’s authority to prescribe

economic and licensing regulations do not extend to the Secretary’s authority to enact

safety regulations.

      Significantly, and in addition to all that has been said in this part of the

opinion, plaintiff’s counsel abandoned this argument at oral argument, recognizing

that the Eleventh Circuit precedent dictated the court’s ruling on this issue.

      Accordingly, the court concludes that defendants satisfied the first prima facie

element of their contention that, during all periods that plaintiff was their “employee,”

he was employed by a “motor carrier” subject to the jurisdiction of the Secretary of

the Department of Transportation.

                b.     Second prima facie element: Did plaintiff’s work activities
                       directly affect the safe operation of defendants’ motor vehicles?

      Defendants also must prove a second prima facie element: that plaintiff was

engaged in work activities of a character that directly affected the safety of the

operation of motor vehicles used to transport for compensation property owned by

others over public highways in interstate transportation. See 29 C.F.R. § 782.2(a);78

Baez, 938 F.2d at 182.

      Only certain classes of employees are considered to be engaged in work
      78
           See note 71, supra (explicating 29 C.F.R. § 782.2(a)).

                                                28
       Case 3:19-cv-01631-CLS Document 70 Filed 03/23/21 Page 29 of 37




activities that directly affect the safe operation of motor vehicles in the transportation

on the public highways of passengers or property (or both) in interstate commerce

within the meaning of the Motor Carrier Act. These include drivers, driver’s helpers,

loaders, and mechanics. See 29 C.F.R. § 782.2(b)(1). If an employee serves in one

of those positions and is “called upon in the ordinary course of his work to perform,

either regularly or from time to time, safety-affecting activities . . . , he comes within

the exemption in all workweeks when he is employed at such job.” 29 C.F.R.

782.2(b)(3) (emphasis and ellipsis supplied). That rule applies regardless of the

proportion of the employee’s time that is spent doing work affecting the safety of

operation of motor vehicles, unless those safety-affecting duties “are so trivial, casual,

and insignificant as to be de minimis.” Id. Courts consistently define de minimis to

mean less than one percent. See Oddo v. Bimbo Bakeries U.S.A., Inc., 391 F. Supp.

3d 466, 473-74 (E.D. Pa. 2019) (collecting cases).

      Plaintiff argues that any work performed by him which affected the safety of

defendants’ road trucks or wood trailers was minimal. Even though such work may

not have been a significant portion of the duties performed by plaintiff, the evidence

supports a finding that his safety-affecting work was more than de minimis.

      Plaintiff testified that his primary role as an employee of defendants was as a

mechanic, but he estimated that less than five percent of that work was performed on

                                           29
        Case 3:19-cv-01631-CLS Document 70 Filed 03/23/21 Page 30 of 37




defendants’ road trucks or wood trailers because they “kept real good trucks and real

good trailers.”79 Plaintiff testified that most of the mechanic work that affected the

safety of defendants’ road trucks and trailers was performed by Bill Ragan, another

but part-time mechanic, whose employment with defendants ended in June 2017.80

       Plaintiff admitted during deposition that he “greased” the trucks about once a

week, and that, while doing so, he also could inspect them for potential issues by

checking the tires and looking for oil leaks on the brakes.81 Greasing and oiling the

trucks do not count as safety-affecting activities, see 29 C.F.R. § 782.6(c)(1), but

inspecting the tires and brakes and repairing them as needed is an example of safety-

affecting work. See 29 C.F.R. § 782.6(a).82 Counsel for both parties spent much time

during oral argument disagreeing about whether the fact that plaintiff couldn’t “help

but see”83 the tires, brakes, or steering mechanism when he was oiling or greasing the

trucks counted as “inspecting” the vehicles and, thus, performing safety-affecting

work. Even ignoring those potential inspections, the written evidence of the work

plaintiff performed, shows that more than a de minimis amount was safety-affecting
       79
            Doc. no. 46-1 (Plaintiff’s Exhibit A - Jeremy Minor Deposition), at 53-54.
       80
            Id. at 65-66; doc. no. 43-8 (Defendants’ Exhibit G - Bill Ragan Affidavit), ¶ 2.
       81
            See doc. no. 46-1 (Plaintiff’s Exhibit A - Jeremy Minor Deposition), at 66-67.
       82
          Safety-affecting activities generally include: “The inspection, repair, adjustment, and
maintenance for safe operation of steering apparatus, lights, brakes, horns, windshield wipers, wheels
and axles, bushings, transmissions, differentials, motors, starters and ignition, carburetors, fifth
wheels, springs and spring hangers, frames, and gasoline tanks.” 29 C.F.R. § 782.6(a).
       83
            Doc. no. 46-1 (Plaintiff’s Exhibit A - Jeremy Minor Deposition), at 347.

                                                  30
         Case 3:19-cv-01631-CLS Document 70 Filed 03/23/21 Page 31 of 37




work performed on road trucks or trailers.

        To calculate an estimate of the amount of safety-affecting work plaintiff

performed, the court reviewed plaintiff’s time logs from June 20, 2016 through mid-

April 2017.84 The descriptions in those records showed that plaintiff performed “from

time to time” safety-affecting work on defendants’ road trucks and trailers, including

changing tires and brakes.85 Plaintiff also had records of fixing lights on a trailer,86

repairing an air leak on one of the road trucks,87 and working on the starter of one of

the road trucks.88

        In order to calculate from those records an approximate percentage of time that

plaintiff spent performing that safety-affecting work, the court added the number of

days plaintiff recorded that he performed clearly safety-affecting work on a road truck

or trailer (27)89 and divided by the total number of days for which plaintiff had

        84
             See doc. no. 58-1 (Plaintiff’s Exhibit K - Time Log).
        85
            See, e.g., id. at 7 (“replaced brake chamber on #5 trailer, changed tire on #5 trailer, fixed
flat tires”); id. at 8 (“put brakes on trailer,” and “fixed lights on trailer”); id. at 9 (“changed flat on
trailer”); id. at 20 (“fixed flats, mounted tires,” “fixed one flat and replaced one blowout on trailer,”
and “fixed air bag on truck, aired all tires”); id. at 23 (“adjusted brakes on #4 trailer”).
        86
             Id. at 8 (“fixed lights on trailer”).
        87
          Id. at 18 (“worked on air leak on blue truck” and “fixed air leak on blue truck”); id. at 25
(“fixed air leak on white truck”); id. at 26 (“fixed air leak on truck”).
        88
             Id. at 44 (“worked on blue mack (starter)”).
        89
           The following citations are to each activity the court included in its calculation: doc. no.
58-1 (Plaintiff’s Exhibit K - Time Log), at 7 (“replaced brake chamber on #5 trailer, changed tire on
#5 trailer, fixed flat tires”); id. at 8 (“put brakes on trailer,” and “fixed lights on trailer”); id. at 9
(“changed flat on trailer”); id. at 12 (“put engine together and put back on truck”); id. at 14
(“changed tires on Blue Mack”); id. at 15 (“worked on trailer dolly legs”); doc. no. 58-1 (Plaintiff’s

                                                     31
        Case 3:19-cv-01631-CLS Document 70 Filed 03/23/21 Page 32 of 37




detailed records (228), then multiplied that number by 100 to find a percentage.90 The

result was approximately twelve percent.

       Additionally, all of the other witnesses whose testimony the court considered

estimated that at least twenty-five percent of plaintiff’s work directly affected the

safety of the operation of motor vehicles driven on public highways in interstate

commerce.91

       Neither plaintiff nor any of the other witnesses have testified that the nature of

plaintiff’s work changed substantially after he stopped recording the descriptions of

the work he performed. In fact, Bill Ragan, defendants’ only other mechanic, left a

few short months after the descriptions of plaintiff’s work ceased.92 Based on these

written records and the fact that plaintiff was the sole mechanic for most of his

Exhibit K - Time Log), at 18 (“worked on air leak on blue truck, serviced white truck,” and “fixed
air leak on blue truck”); id. at 20 (“fixed flats, mounted tires,” “fixed one flat and replaced one
blowout on trailer,” and “fixed air bag on truck, aired all tires”); id. at 23 (“adjusted brakes on #4
trailer”); id. at 25 (“changed equalizer on trailer,” and “fixed air leak on white truck”); id. at 26
(“changed trailer tire, fixed air leak on truck”); id. at 28 (“changed tire on truck”); doc. no. 58-1
(Plaintiff’s Exhibit K - Time Log), at 29 (“fixed trailer” and “flat tires”); id. at 30 (“brake job and
seal on trailer #5”); id. at 36 (“fixed bumper on truck”); id. at 38 (“changed steer tire on truck” and
“welding on trailer #10”); id. at 41 (‘fixed flat on Blue Mack”); id. at 42 (“put parts on white & green
mack” and “changed 8 tires”); doc. no. 58-1 (Plaintiff’s Exhibit K - Time Log), at 43 (“changed tires
on trailer”); id. at 44 (“worked on blue mack (starter)”).
       90
          The court’s calculation was conservative: it did not count days where the description was
vague, like “worked on trailer,” nor did it count other arguably safety-affecting work on “loaders.”
       91
        See doc. no. 43 (Defendants’ Exhibit A - Travis Brown Affidavit), ¶ 24; doc. no. 43-8
(Defendants’ Exhibit G - Bill Ragan Affidavit), ¶ 7; doc. no. 43-9 (Defendants’ Exhibit H - Trent
Anthony Affidavit), ¶ 8.
       92
         See doc. no. 43-8 (Defendants’ Exhibit G - Bill Ragan Affidaivt), ¶ 2 (stating that he
stopped working for defendants in June 2017).

                                                  32
        Case 3:19-cv-01631-CLS Document 70 Filed 03/23/21 Page 33 of 37




employment, the court can reasonably, even conservatively, infer that the safety-

affecting work plaintiff performed was much more than the one percent de minimis

threshold.93

       Accordingly, defendants satisfied the second prima facie requirement for

establishing the Motor Carrier Act exemption to the FLSA.

       2.      Does the “Small Vehicle Exception” to the Motor Carrier Act
               exemption apply?

       That is not the end of discussion, however. Plaintiff also argues that he falls

under the “Small Vehicle Exception” to the Motor Carrier Act exemption. That

“Exception” applies only to those employees whose work as a driver, driver’s helper,

loader, or mechanic, in whole or in part, affected the safety of motor vehicles

weighing 10,000 pounds or less when in transportation on the public highways in

interstate commerce. The requirement for “in part” is more than de minimis.

See Oddo, 391 F. Supp. 3d at 471. Plaintiff has the burden of proving that the

exception applies. See Carley v. Crest Pumping Technologies, LLC, 890 F.3d 575,

579-80 (5th Cir. 2018).

       Congress changed the scope of the Motor Carrier Act exemption in August

2005, by enacting the Safe, Accountable, Flexible, Efficient Transportation Equity


       93
         The court is allowed to make reasonable inferences in favor of the non-moving party. See
Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

                                               33
        Case 3:19-cv-01631-CLS Document 70 Filed 03/23/21 Page 34 of 37




Act: A Legacy for Users (“SAFETEA-LU”), see SAFETEA-LU, Pub. L. No. 109-59,

§ 4142(a), 119 Stat. 1144, 1747 (2005), and then later enacting the SAFETEA-LU

Technical Corrections Act of 2008, see Pub. L. No. 110-244, 122 Stat. 1572, 1620

(2008). The latter statute created the so-called “Small Vehicle Exception” to the

Motor Carrier Act exemption for those “covered employees” who are:

       (1)     . . . employed by a motor carrier . . . ;

       (2)     whose work, in whole or in part, is defined —

             (A)   as that of a driver, driver’s helper, loader, or mechanic; and,

             (B)   as affecting the safety of operation of motor vehicles weighing
                   10,000 pounds or less in transportation on public highways in
                   interstate or foreign commerce . . . ;

       (3)     who performs duties on motor vehicles weighing 10,000 pounds
               or less.

SAFETEA-LU Technical Corrections Act of 2008, Pub. L. No. 110-244, § 306(c),

122 Stat. 1572, 1621 (2008).94

       Plaintiff argues that the Small Vehicle Exception should apply to him because

he performed some of his safety-affecting mechanic work on “small vehicles.” There

were five possible small vehicles that plaintiff used in his work for defendants: four

       94
          The Department of Labor has indicated that the exception applies on a week-by-week basis.
See U.S. Department of Labor, Wage & Hour Division, Fact Sheet #19 (Nov. 2009) (stating that the
Motor Carrier Act exemption does not apply in “such work weeks” when the employee is performing
work affecting the safety of vehicles covered by the Small Vehicle Exception even when he or she
is also performing work affecting vehicles weighing greater than 10,000 pounds).

                                                34
        Case 3:19-cv-01631-CLS Document 70 Filed 03/23/21 Page 35 of 37




Toyota Tacomas owned by defendant Travis Brown, and one Dodge 3500 owned by

plaintiff.95 Travis Brown could only recall one time that plaintiff performed mechanic

work that affected the safety of one of the Toyota Tacomas, and one time when

plaintiff drove one of those trucks to pick up parts he needed for work.96 In response

to defendants’ interrogatories, plaintiff provided a list of six occasions on which he

allegedly drove one of the Toyotas to pick up supplies for his work with defendants,

but all of those events occurred prior to April 27, 2017: the date on which plaintiff

became an employee.97 During deposition, plaintiff mentioned a few times he hauled

hay and some equipment for defendants.98 Plaintiff and defendants agree, however,

that none of the small vehicles were used to transport passengers or property across

state lines for anyone other than defendants.99

       There is no binding precedent that directs this court on whether plaintiff’s trips

to pick up supplies for his mechanical work for defendants makes him a driver of a

       95
         See doc. no. 46-1 (Plaintiff’s Exhibit A - Jeremy Minor Deposition), at 95-96 (stating that
he used his own Dodge 3500 occasionally on the job); id. at 107-09 (discussing the four Toyota
Tacomas).
       96
            See doc. no. 43 (Defendants’ Exhibit A - Travis Brown Affidavit), ¶ 27.
       97
          See doc. no. 53-11 (Plaintiff’s Exhibit 11 - Plaintiff’s Response to Interrogatories), at 10-
12; see also doc. no. 46-1 (Plaintiff’s Exhibit A - Jeremy Minor Deposition), at 240 (stating that he
sometimes used his Dodge 3500 to haul hay, other trucks, and small buildings).
       98
            See doc. no. 46-1 (Plaintiff’s Exhibit A - Jeremy Minor Deposition), at 95, 240, 339, 360-
61.
       99
           See doc. no. 43 (Defendants’ Exhibit A - Travis Brown Affidavit), ¶¶ 26-28; doc. no. 46-1
(Plaintiff’s Exhibit A - Jeremy Minor Deposition), at 84-86, 95-99, 107-10, 331, 341; id. at 109
(stating that the four Toyota Tacomas were never used to haul property across state lines).

                                                  35
       Case 3:19-cv-01631-CLS Document 70 Filed 03/23/21 Page 36 of 37




small vehicle in interstate commerce as required for the Small Vehicle Exception, and

the district courts that have addressed the issue have decided the question differently.

Compare, e.g., Garcia v. Western Waste Services, Inc., 969 F. Supp. 2d 1252, 1261

(D. Idaho 2013) (holding that the plaintiff’s act of driving a small vehicle solely to

repair company vehicles did not qualify as interstate commerce) with Pye v. Oil States

Energy Services, LLC, 233 F. Supp. 3d 541, 554-56 (W.D. Tex. 2017) (finding that

“transporting necessary tools and equipment to/from customers’ well sites and

[transporting employees] between the hotel/man camp and the well site” with small

vehicles constituted work performance); Roche v. S-3 Pump Service, Inc., 154 F.

Supp. 3d 441, 447 (W.D. Tex. 2016) (weekly deliveries of supplies that “flow” in

interstate commerce counts as driving a motor vehicle in interstate commerce for the

purposes of the Small Vehicle Exception).

      This court finds the decision of the District of Idaho in Garcia v. Western

Waste Services, supra, to be the most persuasive. There, the district court found that

the plaintiff only drove small vehicles in order to repair larger company vehicles, and

that he “did not transport property as a driver of a service vehicle or provide services

to customers.” 969 F. Supp. 2d at 1261. Based upon those facts, the court held that

the plaintiff’s activities with the small vehicles did not qualify as interstate commerce.

Id. The plaintiff in the present case performed similar duties with small vehicles,

                                           36
       Case 3:19-cv-01631-CLS Document 70 Filed 03/23/21 Page 37 of 37




mostly picking up supplies or hauling products solely for his employer. Accordingly,

his work activities with small vehicles did not relate to interstate commerce.

      Because none of the “small vehicles” were used in interstate commerce, the

Small Vehicle Exception to the Motor Carrier Act exemption does not apply.

Plaintiff is, therefore, subject to the Motor Carrier Act exemption, and is not entitled

to claim overtime pay under the FLSA.

                                IV. CONCLUSION

      Plaintiff is subject to the Motor Carrier Act exemption to the FLSA, and is not

entitled to overtime pay under the latter statute. Accordingly, plaintiff’s motion for

summary judgment is due to be denied, and defendants’ motion for summary

judgment is due to be granted.          A separate Judgment consistent with this

memorandum opinion will be entered contemporaneously herewith.

      DONE this 23rd day of March, 2021.


                                               ______________________________
                                               Senior United States District Judge




                                          37
